Claimant’s first contention on appeal, that she was entitled to receive benefits effective August 19, 1985, has been conceded by the Commissioner. Accordingly, the Board’s decision should be modified to reflect August 19, 1985 as the effective date of claimant’s eligibility.
We have considered claimant’s other contentions and find them to be without merit.
Decision modified, without costs, by changing the effective date of claimant’s eligibility to August 19, 1985, and, as so modified, affirmed. Casey, J. P., Mikoll, Levine, Harvey and Mercure, JJ., concur.